office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 --------------------- --------------------- postn-120714-08 uilc date date to gail lontine supervisory tax examining technician sb_se service centers from janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities subject voluntary compliance under sec_3509 and sec_6205 this chief_counsel_advice responds to questions in connection with our separate review of publication information guide for employers filing form_941 or form_944 frequently asked questions about the reclassification of workers as employees all section references refer to the internal_revenue_code_of_1986 as amended code unless otherwise noted this advice may not be used or cited as precedent issue sec_1 may an employer use sec_3509 to determine its employee federal_insurance_contributions_act fica tax and federal_income_tax withholding liability for prior years when the employer is reclassifying a worker following receipt of a determination_letter from the internal_revenue_service service regarding the worker’s classification as an employee may an employer make an interest-free adjustment to pay its employee fica tax and federal_income_tax withholding for prior years as determined under sec_3509 attributable to a reclassified worker following receipt of a determination_letter from the service regarding the worker’s classification as an employee postn-120714-08 conclusion sec_1 yes if an employer satisfies the requirements of sec_3509 the employer may use sec_3509 to determine its employee fica tax and federal_income_tax withholding liability for prior years when the employer is reclassifying a worker following receipt of a determination_letter from the service regarding the worker’s classification as an employee yes the employer is eligible to make an interest-free adjustment to pay its employee fica tax and federal_income_tax withholding liability for prior years as determined under sec_3509 when the employer is reclassifying a worker following receipt of a determination_letter from the service regarding the worker’s classification as an employee facts either a worker or a firm may request that the service determine whether the worker is an employee or a nonemployee for federal employment_tax purposes through the form ss-8 process the requester files a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding to request a determination or ruling letter regarding a worker's status for federal employment_tax purposes if the firm is an entity other than a federal government agency the completed form ss-8 is submitted to one of two ss-8 units if the worker has submitted the form the ss-8 unit requests that the firm also provide the information requested by the form the ss-8 unit reviews all the submitted information and where appropriate issues a determination_letter based upon the facts and circumstances presented if the worker has requested the determination the determination_letter is issued to both the worker and the firm if the firm has requested the determination the determination_letter is issued to the firm only a determination_letter is a written_determination issued by the service that applies the principles and precedents previously announced to a specific set of facts revproc_2008_1 2008_1_irb_1 sec_2 neither the form ss-8 determination process nor the review of any records in connection with the determination constitutes an examination audit of any federal tax_return a determination_letter with respect to worker classification does not have an effective date thus the determination_letter applies to all periods for which the facts are the same as those presented in the request if the firm is determined to be the employer of the worker it will generally be liable for the resulting underpayment of employment_taxes see sec_3102 sec_3111 and sec_3403 the firm may not be liable for employment_taxes if another party is the statutory employer under sec_3401 as the party in control of the payment of wages or if the firm is entitled to relief under sec_530 of the revenue act of p l as amended postn-120714-08 at any time including throughout the determination process the firm may reclassify a worker as an employee and resolve any resulting employment_tax liability the ss-8 units provide assistance to employers on how to comply with any such determination the ss-8 units provide publication information guide for employers filing form_941 or form_944 to aid employers who have received a determination_letter reclassifying the employer’s workers as employees in completing and filing the correct employment_tax returns and issuing the correct information returns to the reclassified workers the ss-8 units requested guidance as to the applicability of sec_3509 and sec_6205 of the code to the form ss-8 determination process sec_3509 provides reduced rates for certain employment_taxes when a worker is reclassified as an employee sec_6205 permits employers to adjust underreported employment_taxes without the imposition of interest the ss-8 units inquired whether both sections are available to calculate and pay the taxes when an employer reclassifies a worker as an employee after receipt of a determination_letter from the service indicating the worker is an employee law and analysi sec_1 application of sec_3509 to determine an employer’s employment_tax liability attributable to worker misclassifications subtitle c of the code sets forth the provisions for employment_taxes chapter imposes the fica tax upon both the employer and employee in addition to being exclusively liable for its own portion of the fica tax under sec_3111 the employer is obligated under sec_3102 to collect the employee’s fica tax imposed under sec_3101 and is liable if it does not deduct or withhold such tax sec_3102 and sec_3102 chapter requires the employer to deduct and withhold income_tax from the payment of wages to the employee sec_3402 the amount the employer is required to withhold generally depends upon the employee’s form_w-4 employee's withholding allowance certificate and the employer’s authorized withholding method the employer is liable for the payment of this withholding_tax whether or not it is collected or deducted from the employee sec_3403 generally the code imposes employment_taxes on wages paid_by an employer to an employee as remuneration for employment sec_3121 of the code provides that the term employee means any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee see also sec_31_3121_d_-1 and sec_31_3401_c_-1 such a sec_3509 and sec_6205 do not apply to the federal_unemployment_tax_act futa_tax imposed by chapter of the code see sec_3509 and sec_6205 thus this memorandum will not discuss the effect of a reclassification of workers on an employer’s liability for futa_tax postn-120714-08 relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so sec_31_3121_d_-1 and sec_31_3401_c_-1 this determination is based on the facts and circumstances in order to further compliance with worker classification for employment_tax purposes the code prescribes reduced rates of tax for employers in certain situations involving misclassification of workers sec_3509 reduces an employer's liability for federal_income_tax withholding and the employee portion of the fica_taxes where the employer failed to deduct and withhold those taxes because it treated the employee as a nonemployee sec_3509 that liability is reduced from the amount the employer was required to withhold to of the employee’s wages for federal_income_tax withholding and from of the employee’s wages to of such amount for the employee’s portion of the fica tax sec_3509 if the employer failed without reasonable_cause to comply with applicable information reporting requirements consistent with the treatment of the employee as a nonemployee eg filing a form 1099-misc miscellaneous income the percentages are doubled so that the employer pay sec_3 of the employee’s wages for federal_income_tax withholding and of the amount of the employee’s fica tax ie of of the employee’s wages both rates must be used and they cannot be applied separately except under special circumstances applicable only to statutory employees an employer must meet several requirements to be eligible to apply sec_3509 rates the employer must have treated the worker as a nonemployee for purposes of both income_tax_withholding and fica tax thus if the employer withheld federal_income_tax but did not withhold the employee’s share of fica tax sec_3509 rates are not available sec_3509 the employer must also have treated the worker as a nonemployee for purposes of information reporting thus if the employer filed a form_w-2 wage and tax statement with respect to such employee sec_3509 rates are not available further if the employer intentionally disregarded the deduction and withholding requirements the reduced rates do not apply and the employer is liable for the full taxes that should have been withheld sec_3509 if sec_3509 rates apply to determine the employer’s tax_liability for the employee’s share of fica tax and income_tax_withholding the employer nonetheless remains liable for the full amount of the employer’s share of fica tax furthermore if sec_3509 applies the employer may not recover any of the amount of tax so determined from the employee nor do the abatement provisions of sec_3402 and sec_6521 apply if the employee would be a statutory_employee described in sec_3121 but for the fact that the employee is also a common_law_employee or an officer the sec_3509 rate for federal_income_tax withholding could be used but not the sec_3509 rate for the employee’s share of fica tax sec_3509 postn-120714-08 sec_3509 and c since these abatement procedures are unavailable any payment of federal_income_tax by the employee will not abate the employer’s liability under sec_3509 for income_tax required to be withheld similarly the employee’s payments of self-employment_tax do not offset the employer’s liability under sec_3509 for the employee’s share of fica tax the legislative_history specifies that the section was enacted to relieve the serious retroactive tax burdens that may arise when a worker who has been treated as an independent_contractor is reclassified as an employee s rep no pincite the section provides a statutory offset mechanism that was intended as a substantial simplification of present law procedures and will reduce burdens on employers whose workers are reclassified by making the abatement provisions of sec_3402 unnecessary for reducing the attending employment_tax liabilities id pincite the committee report states that assessment under sec_3509 would serve the dual function of deterring noncompliance on the part of employers and compensating the treasury for the revenue loss typically associated with employer noncompliance with wage withholding id pincite sec_3509 is silent as to whether it applies only if the reclassification occurs pursuant to an examination by the service like the statute the legislative_history refers to reclassification of workers but does not discuss whether the reclassification is triggered by a service enforcement action in an examination or may be initiated by the employer due to the receipt of a determination_letter regarding the worker’s classification as an employee nothing in the statute or legislative_history of sec_3509 limits the availability of the special rates to circumstances where a worker misclassification is determined pursuant to examination by the irs furthermore the legislative_history indicates that sec_3509 was enacted in part to facilitate compliance by simplifying procedures allowing employers to determine employment_tax liability using sec_3509 rates following an ss-8 determination to correct underpayments will encourage compliance with the ss-8 determination the code and legislative_history are also silent as to whether sec_3509 applies only to a prior year or whether it also applies to determine the employer’s liability for the current_year when an employer discovers a misclassification during the calendar_year if an employer fails to deduct and withhold employment_taxes during a calendar_year because it erroneously views the worker as a nonemployee and discovers such error during that year the employer can remedy such failure to withhold before the calendar_year ends and correctly report such wages to the worker for the calendar_year according to the legislative_history sec_3509 is a mitigation and simplification procedure when the employer has come across a mistake for the past if the mistake is made and discovered in the current_year there is no need for a simplified procedure sec_3402 provides that income_tax required to be deducted and withheld will not be collected from the employer who was required to deduct and withhold such tax and failed to do so if the tax is paid_by the employee sec_6521 provides an offset of self-employment_tax paid against fica tax owed or vice versa in certain circumstances postn-120714-08 the need for simplification arises only when the calendar_year is over because there is no further opportunity to withhold the income_tax for the calendar_year and the employee may have already paid self-employment_tax without simplification the abatement provisions in sec_3402 and sec_6521 would otherwise apply moreover the statute defines the type of mistake that qualifies for sec_3509 in part by the employer’s reporting behavior with respect to the worker until the year is over and the employer does or does not issue an information_return to the worker such as a form 1099-misc it cannot be determined whether the employer met the qualifications for sec_3509 and which rates apply thus it seems implicit that sec_3509 was intended to calculate only prior year liabilities attributable to reclassified workers based on the above analysis we conclude that employers may use sec_3509 rates to calculate their liability for income_tax_withholding and the employee’s share of fica tax where the employer a has become aware of a misclassification after receiving a determination_letter from the service regarding a worker’s classification as an employee b meets the requirements of sec_3509 and c seeks to correct a failure to withhold employment_taxes for a prior year eligibility for sec_6205 interest-free adjustments to pay employment_tax liability under sec_3509 attributable to worker misclassifications under sec_6205 if less than the correct amount of employee’s fica tax sec_3101 employer’s fica tax sec_3111 or federal_income_tax withholding sec_3402 is paid with respect to any payment of wages proper adjustments of both the tax and amount deducted shall be made without interest as prescribed by regulations the employment_tax regulations permit employers to correct their employment_tax underpayments without incurring any interest if the error is timely reported and the tax is timely paid sec_31_6205-1 for purposes of sec_31_6205-1 an error is ascertained when an employer has sufficient knowledge of the error to be able to correct it such as the date of the service’s determination_letter sec_31_6205-1 provides two methods for correcting underpayments for fica tax and federal_income_tax withholding for purposes of an underpayment of fica tax the regulation provides that the employer shall adjust the underpayment either by a reporting the additional tax due as an adjustment on a return filed on or before the last day on which the return is required to be filed for the quarter in which the error is ascertained or b reporting the additional tax on a supplemental return for the quarter in which the wages were paid other than in an examination there are no forms or procedures for filing a supplemental return for the quarter in which the wages were paid if the underpayment is reported on the return for the period in which the error is ascertained and the missing fica tax is paid_by the due_date of the return for the proposed_regulations if made final would change the process to correct underpayments for fica tax and federal_income_tax withholding see employment_tax adjustments fed reg 2008_4_irb_319 postn-120714-08 quarter in which the error is ascertained the reported underpayment will not be subject_to interest however if the adjustment is properly reported but the additional fica tax due is not paid_by the due_date of the return for the quarter in which the error is ascertained interest thereafter accrues sec_31_6205-1 provides that an employer may adjust an underpayment of federal_income_tax withholding either by a reporting the additional tax on a return for any quarter in the calendar_year in which the wages were paid or b reporting the additional tax on a supplemental return for the quarter in which the wages were paid there is no calendar_year limitation for adjustment on a supplemental return however other than in an examination there are no forms or procedures for filing a supplemental return for the quarter in which the wages were paid if the underpayment is reported on the return for the period in which the error is ascertained and the missing federal_income_tax withholding is paid_by the due_date of the return for the quarter in which the error is ascertained the reported underpayment will not be subject_to interest however if the adjustment is properly reported but the additional federal_income_tax withholding due is not paid_by the due_date of the return for the quarter in which the error is ascertained interest thereafter accrues during an examination sec_6205 may apply when an employer reclassifies workers as employees revrul_75_464 1975_2_cb_474 when workers are reclassified pursuant to an examination and the employer agrees to the resulting assessment form 2504-wc agreement to assessment and collection of additional employment_tax and acceptance of overassessment in worker classification cases serves as a supplemental return reporting the additional wages for the period in which the wages were paid to the misclassified workers assessments in examination generally relate to prior calendar years the form 2504-wc as a supplemental return can include assessments for federal_income_tax withholding for prior calendar years as an interest- free adjustment nothing in sec_6205 limits employers to making interest-free adjustments for income_tax_withholding for prior years solely in the context of an examination by the service nor does the statute limit an employer’s ability to make interest-free adjustments for income_tax_withholding for prior years to satisfy underpayments resulting from only certain types of errors the regulations provide for interest-free adjustment of federal_income_tax withholding for wages paid in prior calendar years only on supplemental returns currently only form sec_2504 and 2504-wc used in an examination context are supplemental returns as discussed in issue above employers may use sec_3509 rates if permitted by the rules of that section to determine their tax_liability attributable to worker an error is ascertained when form_2504 or form 2504-wc is signed either at the examination level or at the appeals level when the taxpayer pays the full amount due so as to file a refund claim if prior to notice_and_demand or at the conclusion of in-service appeal rights if no agreement is reached revrul_75_464 postn-120714-08 reclassification following receipt of a determination_letter from the service however as discussed above based on the intent of sec_3509 employers are limited to using such rates to determine employer tax_liabilities for wages paid in prior years that is not in a current calendar_year taken together the sec_6205 regulations and the available processes limit interest-free adjustments of federal_income_tax withholding outside the examination context to the liability for the current calendar_year and sec_3509 limits the use of such rates to calculate the liability for prior calendar years while these limitations together appear to prevent employers from making interest-free adjustments for worker reclassifications for prior years using sec_3509 rates outside of an examination by the service both sec_3509 and sec_6205 are intended to facilitate compliance including with respect to correction of worker misclassification furthermore the general current_year limitation in the sec_6205 regulations for adjusting underpayments of federal_income_tax withholding is intended to maintain the separate nature of each tax_year for income_tax_withholding purposes while the employer remains liable for the underpayment of federal_income_tax withholding for prior years the employer cannot adjust the federal_income_tax withholding for prior years because the employer can no longer withhold the tax from the employee for such prior years since the use of rates proscribes the application of the abatement rules of sec_3402 and prohibits the employer from collecting any of the tax paid under sec_3509 from the employee the rationale for the current calendar_year limitation for adjusting income_tax_withholding does not apply additionally the supplemental return provision in the sec_6205 regulations would have a broader effect if the service provided a supplemental return process outside the examination context there are no direct_tax effects for the reclassified employees when an employer makes adjustments using sec_3509 rates accordingly interest-free adjustments should be permitted for employers using sec_3509 rates to correct worker misclassifications for prior calendar years following receipt of a determination_letter from the service regarding the worker’s classification as an employee this result is consistent with the policy of both provisions to encourage compliance with determinations of worker classification by the service indeed the service’s proposed_regulations under sec_6205 issued in indicate an intent for employers to make interest-free adjustments by using rates in sec_3509 when correcting a misclassification of workers see interest-free adjustments of underpayments of employment_taxes fed reg 1993_1_cb_640 if an employer satisfies the requirements of sec_3509 the employer may use sec_3509 to determine its employee fica tax and federal_income_tax withholding liability for prior years when the employer is reclassifying a worker following receipt of a determination_letter from the service regarding the worker’s classification as an employee see also employment_tax adjustments supra note fed reg 2008_4_irb_319 postn-120714-08 furthermore the employer is eligible to make an interest-free adjustment to pay its employee fica tax and federal_income_tax withholding liability for prior years as determined under sec_3509 when the employer is reclassifying the worker this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact selvan boominathan at if you have any further questions _____________________________ janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
